Title: To George Washington from Colonel David Forman, 17 June 1780
From: Forman, David
To: Washington, George




Sir
Freehold [N.J.] 17th June 1780

I have the Honr to Inform Your Excely that I have Establishd difrent posts for upwards of fifty Miles along the Sea Costs, that I think it will be Impossable for any Number of Ships to be on this Coast without my Immediately being informed of it.
Enclosed your Excely will have the examination of three Masters of Vessells & a Mercht that have made there Escape from the Prison Ship—They appear to have taken some pains to get information.
There Information respecting the Assembling of the New York and Long Island Militia I Thought of suffitient importance to Warrt my sending there examination to your Excly by Express.
On Monday Last an American Privateer Laying under Long Island found Means from her situation & her English Colours to Introduce her self Unsuspected amidist fifteen of the Trading Vessells from Shrewsberry to New York—They was on a Genl Fishing party on the Banks off Shrewsberry—My Information (& I belive it is good) Says that Elevin or Twelve of them was Taken—As the Privateer Immediately stood to the Southward with her Prizes, we are not Informed who the Prisoners are, we Expect all the principle Traders & Plunderers of this County—Immediately on Information I sent to Egg Harbour where I presume the Prisoners are, if Possable to prevent there being Parol’d or discharged untill there Charactors are fully known.
should they prove the gang we suppose they are I hope it will be instrumental in restoreing peace to this County. I have the Honr to be Yr Excelys Most Obdt Humble Servt

David Forman



This Minute a Report has reached me that a Sloop is arrived at Egg Harbour that was two Days in Company with a Large French fleet—that he Left them a little to the Southward of Cape Henlopin—the Moment any Fleet Appears your Ecly may depend on My pushing Forward the Accounts.

